In a letter dated January 9, 1998, to the Clerk of the Appellate Courts, respondent Kyle L. Larson, of Goodland, an attorney admitted to practice law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (1997 Kan. Ct. R. Annot. 232).
At the time respondent surrendered his license, there were two separate complaints scheduled for hearing on January 13, 1998, before a panel of the Kansas Board for Discipline of Attorneys. The complaints contained allegations of misappropriation of client funds, improper use of respondent’s trust account, practicing law while suspended, and failure to cooperate with the disciplinary investigations. A claim in excess of $50,000 is pending before the Lawyers’ Fund for Client Protection.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Kyle L. Larson be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Kyle L. Larson from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1997 Kan. Ct. R. Annot. 235).